Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 April 12, 2022

The Court of Appeals hereby passes the following order:

A22A1054. JAMES CHAMBERS v. PHYLLIS HARVEY AS GUARDIAN AND
    CONSERVATOR OF ORA CHAMBERS.

      Phyllis Harvey filed an action for quiet title, ejectment, and other relief against
James Chambers. On October 11, 2021, the trial court entered a final order granting
Harvey's requested relief. That same day, the court entered a separate order denying
Chambers's motion to vacate a previous ejectment order. Chambers moved to vacate
the final order, but on November 15, 2021, the trial court denied the motion to vacate.
On December 20, 2021, Chambers filed a notice of appeal seeking review of the
November 15 order. Chambers later amended his notice of appeal to indicate that he
also wished to appeal both October 11 orders, as well as a December 17, 2021 order
denying his motion for reconsideration. We, however, lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). “The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction upon an appellate court.” Perlman
v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (punctuation omitted).
Further, the filing of a motion for reconsideration does not extend the time for filing
a notice of appeal, and the denial of a motion for reconsideration is not itself a
directly appealable judgment. See State v. White, 282 Ga. 859, 860 (1) (655 SE2d
575) (2008); Bell v. Cochran, 244 Ga. App. 510, 511 (536 SE2d 187) (2000).
Chambers filed his notice of appeal 59 days after the October 11 orders and 35 days
after the November 15 orders. Thus, the notice is untimely as to those orders. And
Chambers's amended notice of appeal is invalid as to the December 17 order denying
his motion for reconsideration. Accordingly, this appeal is hereby DISMISSED for
lack of jurisdiction.

                        Court of Appeals of the State of Georgia
                               Clerk’s Office, Atlanta,____________________
                                                         04/12/2022
                               I certify that the above is a true extract from
                        the minutes of the Court of Appeals of Georgia.
                                Witness my signature and the seal of said court
                        hereto affixed the day and year last above written.


                                                                       , Clerk.